DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terry Callaghan on 25 August 2022.

The application has been amended as follows:
Claim 1 is amended to read:
1.	An imaging assembly for use in a vehicle, the imaging assembly comprising:
a[[n]] single image sensor configured to capture image data of a rearward view, the image sensor having a lower region and an upper region; and
an electro-optic element configured to selectively control a range of wavelengths of light entering the image sensor, wherein the electro-optic element comprises:
an upper chamber configured to selectively control a range of wavelengths of light entering the upper region of the image sensor; and
a lower chamber electrically isolated from the upper chamber, the lower chamber configured to selectively control a range of wavelengths of light entering the lower region of the image sensor; and
a controller in communication with the image sensor and the electro-optic element, wherein the controller is operable to:
switch at least one of the upper chamber and the lower chamber between an absorbing state and a transmitting state.

Claim 10 is amended to read:
10.	A method of selectively switching an electro-optic element in response to an ambient lighting condition, the method comprising:
capturing image data corresponding to an upper region and a lower region of a[[n]] single image sensor, wherein the upper region corresponds to a roadway and the lower region corresponds to a horizon; and
controlling an electro-optic element to:
absorb a range of near infrared (NIR) wavelengths of light entering the upper region of the image sensor; and
absorb the range of NIR wavelengths entering the lower region of the image sensor in a first state and transmit the range of NIR wavelengths entering the image sensor in a second state in response to an ambient lighting condition.

Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are amended to provide the structural detail of two distinct upper and lower regions within a single image sensor.  This conforms with the finding earlier in prosecution history that two distinct regions within a single sensor, but not two separate regions in two different sensors, is considered patentable in the claimed context.  See R.C. Sproul, The Consequences of Ideas 67–68 (2000), “one of the most important philosophical distinctions is the distinction between a distinction and a separation”.  Upon further search, US 2002/0135468 discloses a stereoscopic vehicle imaging system that in ¶ 0032 recites “a pair of imaging sensors 34a and 34b or a divided sensor”.  The divided sensor embodiment is considered to be the closest prior art, but it is questionable how much the mere passing reference to the divided sensor is considered enabling, and the stereoscopic sensors are not the same as the claimed upper and lower sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0135468 A1
US 2018/0370436 A1
US 2019/0202355 A1
US 2019/0248302 A1
US 2020/0198539 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487